Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 1 of 17 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

    CAMERON WEIR,                                    Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    ACASTI PHARMA INC., RODERICK
    CARTER, JAN D’ALVISE, JOHN
    CANAN, and DONALD OLDS,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Cameron Weir (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Acasti Pharma Inc. (“Acasti” or the “Company”) and its

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a)

and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in



                                                1
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 2 of 17 PageID #: 2




connection with the proposed merger (the “Proposed Transaction”) of Acasti and Grace

Therapeutics, Inc. (“Grace”).

                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in this District. 1

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Acasti common

stock.

         7.    Defendant Acasti is a biopharmaceutical company that engages in the development

and commercialization of pharmaceutical products for cardiovascular diseases. The Company is




1
 For example, the Company reportedly participated in conferences in New York City in recent
years.

                                                  2
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 3 of 17 PageID #: 3




incorporated in North Carolina. The Company’s common stock trades on the NASDAQ under the

ticker symbol, “ACST.”

       8.      Defendant Roderick Carter (“Carter”) is Chairman of the Board of the Company.

       9.      Defendant Jan D’Alvise (“D’Alvise”) is President, Chief Executive Officer, and a

director of the Company.

       10.     Defendant John Canan (“Canan”) is a director of the Company.

       11.     Defendant Donald Olds (“Olds”) is a director of the Company.

       12.     Defendants Carter, D’Alvise, Canan, and Olds are collectively referred to herein as

the “Individual Defendants.”

       13.     Defendants Acasti and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       14.     On May 7, 2021, Acasti announced that it had entered into a definitive agreement

to acquire Grace. In connection with the Proposed Transaction, Grace will merge with a new

wholly owned subsidiary of Acasti. Grace stockholders will receive newly issued Acasti common

shares pursuant to an exchange ratio formula set forth in the definitive agreement. Under the terms

of the definitive agreement, immediately following the consummation of the Proposed

Transaction, Acasti’s securityholders on a pro forma basis would own approximately 55% of the

combined company’s common shares, and Grace’s securityholders would own approximately 45%

of the combined company’s common shares.

       15.     The press release announcing the Proposed Transaction states, in pertinent part:




                                                3
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 4 of 17 PageID #: 4




      Acasti Announces Definitive Agreement to Acquire Grace Therapeutics, Inc.

      May 07, 2021 07:00 ET | Source: Acasti Pharma, Inc.

         Grace provides Acasti with a pipeline of rare and orphan disease programs,
        including 3 clinical stage assets that have received Orphan Drug Designation
                                         from the FDA

      Expects lead asset to complete PK Bridging Study in early 2022, with potential to
           advance directly into a Phase 3 clinical safety trial for Subarachnoid
                                       Hemorrhage

          Combination creates a unique rare disease company with innovative drug
          delivery technologies, and is expected to have ~$64M in cash at closing to
                                  advance lead clinical assets

      LAVAL, Québec, May 07, 2021 (GLOBE NEWSWIRE) -- Acasti Pharma Inc.
      (“Acasti” or the “Company”) (Nasdaq: ACST and TSX-V: ACST) announces it
      has entered into a definitive agreement to acquire Grace Therapeutics, Inc.
      (“Grace”), a privately held emerging biopharmaceutical company focused on
      developing innovative drug delivery technologies for the treatment of rare and
      orphan diseases (the “Proposed Transaction”). Subject to the completion of the
      Proposed Transaction, Acasti will acquire Grace’s pipeline of drug candidates
      addressing critical unmet medical needs with the potential to deliver significant
      value to patients and providers. It is anticipated that the cash at closing of about $64
      million will be principally used to pursue the clinical development of the first two
      assets through Phase 3, and further advance earlier pipeline assets into the clinic.
      The Proposed Transaction has been approved by the boards of directors of both
      companies and is supported by Grace shareholders through voting and lock-up
      agreements with the Company. The transaction remains subject to approval of
      Acasti stockholders, as well as applicable stock exchanges.

      The Company has posted a presentation summarizing key highlights of the
      transaction, which is available on both the Acasti and Grace websites. Acasti plans
      to file the required Form S-4 proxy statement with the U.S. Securities & Exchange
      Commission (SEC), which will include detailed disclosures regarding the
      transaction. Following the filing of the required Form S-4, Acasti and Grace
      management plan to host an investor conference call to further discuss the
      anticipated benefits of the acquisition and answer investor questions. Acasti will
      call a shareholder meeting to approve the transaction following the public filing of
      the Form S-4 proxy statement. As the Proposed Transaction moves forward, Acasti
      continues to evaluate strategic options for value creation from its existing assets.

      In connection with the Proposed Transaction, Acasti will acquire Grace’s entire
      therapeutic pipeline consisting of three unique clinical stage and multiple pre-
      clinical stage assets supported by an intellectual property portfolio consisting of


                                                4
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 5 of 17 PageID #: 5




      more than 40 granted and pending patents in various jurisdictions worldwide.
      Grace’s product candidates aim to improve clinical outcomes by applying
      proprietary formulation and drug delivery technologies to existing pharmaceutical
      compounds to achieve improvements over the current standard of care or provide
      treatment for diseases with no currently approved therapy. Grace’s three lead
      programs have all received Orphan Drug Designation1 from the U.S. Food & Drug
      Administration (FDA), which could provide up to seven years of marketing
      exclusivity in the United States upon FDA’s approval of the New Drug Application
      (NDA), provided that certain conditions are met.

                                        *      *       *

      Management and Operations

      Upon shareholder approval of the Proposed Transaction, the combined companies
      will be led by Jan D’Alvise as president and chief executive officer, and the
      corporation will continue to maintain its corporate headquarters in Laval, Quebec,
      Canada. All Grace employees will transition to Acasti and they will continue to
      maintain an R&D laboratory and commercial presence in North Brunswick, New
      Jersey. The new Board of Directors will be composed of 4 representatives from
      Acasti and 3 from Grace, with more details to be provided in the proxy statement.

      About the Proposed Transaction

      Pending approval by Acasti shareholders as well as applicable stock exchange
      approvals, Grace will merge with a new wholly owned subsidiary of Acasti. Grace
      stockholders will receive newly issued Acasti common shares pursuant to an
      exchange ratio formula set forth in the definitive agreement. Under the terms of the
      definitive agreement, immediately following the consummation of the Proposed
      Transaction, Acasti’s securityholders on a pro forma basis would own
      approximately 55% of the combined company’s common shares, and Grace’s
      securityholders would own approximately 45% of the combined company’s
      common shares, in each case calculated on a fully-diluted basis, subject to upward
      adjustments in favor of Acasti based on each company’s capitalization and net cash
      balance as set forth in the definitive agreement, with more details to be provided in
      the proxy statement. For illustrative purposes, assuming no adjustments for each
      company’s capitalization and net cash balance, and based on 208,375,549 common
      shares of Acasti currently issued and outstanding, an aggregate of 170,489,086
      common shares of Acasti would be issued to Grace stockholders as consideration
      for the Proposed Transaction.

      In connection with the entering into the definitive agreement, Grace stockholders
      representing substantially all of the outstanding shares of Grace have entered into
      voting and lock-up agreements with the Company pursuant to which they have
      agreed, amongst other things to (i) vote their shares of Grace in favor of the
      Proposed Transaction, (ii) be subject to lock-up provisions for a period of 12


                                               5
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 6 of 17 PageID #: 6




       months (subject to certain exceptions), and (iii) support the election of board
       nominees through to the 2023 annual general meeting of shareholders.

       The Proposed Transaction is expected to close in calendar Q3 of 2021, immediately
       following approval by Acasti shareholders, subject to any applicable SEC review
       and stock exchange approvals, as well as satisfaction of other closing conditions by
       each company specified in the definitive agreement.

       Acasti will take steps to regain compliance with Nasdaq’s minimum bid price
       requirements in connection with the Proposed Transaction, and if required, would
       implement a share consolidation.

       Oppenheimer & Co. is acting as Acasti’s financial advisor for the Proposed
       Transaction and Osler, Hoskin & Harcourt, LLP is serving as its legal counsel.
       William Blair & Company, LLC is serving as financial advisor to Grace, with Reed
       Smith, LLP serving as its legal counsel.

       The Proposed Transaction is an arm’s length transaction in accordance with the
       policies of the TSX Venture Exchange.

                                         *       *       *

       About Acasti

       Acasti is a biopharmaceutical innovator that has historically focused on the
       research, development and commercialization of prescription drugs using OM3
       fatty acids delivered both as free fatty acids and bound-to-phospholipid esters,
       derived from krill oil. OM3 fatty acids have extensive clinical evidence of safety
       and efficacy in lowering triglycerides in patients with hypertriglyceridemia, or
       HTG. CaPre, an OM3 phospholipid therapeutic, was being developed for patients
       with severe HTG.

       About Grace

       Grace Therapeutics is an emerging biopharmaceutical company focused on rare and
       orphan diseases with high unmet medical needs. Grace’s strategy is to improve
       clinical outcomes using novel drug delivery technologies to approved
       pharmaceutical compounds and achieve enhanced efficacy, faster onset of action,
       reduced side effects, convenient delivery, and increased patient compliance. Grace
       has a therapeutic pipeline of three unique clinical stage programs, several
       preclinical assets, and a robust intellectual property portfolio of over 40 granted and
       pending patent applications.

       16.    On July 15, 2021, Defendants caused to be filed with the SEC a Form 424B3 -

Prospectus (the “Prospectus”) in connection with the Proposed Transaction.


                                                 6
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 7 of 17 PageID #: 7




    B. The Prospectus Contains Materially False and Misleading Statements and Omissions

        17.       The Prospectus, which recommends that Acasti shareholders vote in favor of the

Proposed Transaction, omits and/or misrepresents material information concerning: (i) Acasti’s,

Grace’s, and the combined company’s financial projections; (ii) the financial analyses performed

by Acasti’s financial advisor, Oppenheimer & Co. Inc. (“Oppenheimer ”), in connection with its

fairness opinion; (iii) potential conflicts of interest involving Oppenheimer; (iv) the sales process

leading up to the Proposed Transaction; and (v) potential conflicts of interest involving Company

insiders.

        18.       The omission of the material information (referenced below) renders the following

sections of the Prospectus false and misleading, among others: (i) Background of the Merger; (ii)

Recommendation of the Acasti Board of Directors; Acasti’s Reasons for the Merger; and (iii)

Opinion of Acasti’s Financial Advisor.

        19.       Unless and until the material misstatements and omissions (referenced below) are

remedied before the August 26, 2021 shareholder vote on the Proposed Transaction, Acasti

shareholders will be forced to make a voting decision on the Proposed Transaction without full

disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

              1. Material Omissions Concerning Acasti’s, Grace’s, and the Combined
                 Company’s Financial Projections

        20.       The Prospectus omits material information concerning Acasti’s, Grace’s, and the

combined company’s financial projections.

        21.       The Prospectus provides that, in connection with its fairness opinion, Oppenheimer

reviewed and relied upon the following:

              •   financial forecasts and estimates related to Grace prepared by the
                  management of Grace, as adjusted by management of Acasti and approved

                                                  7
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 8 of 17 PageID #: 8




                 for Oppenheimer’s use by Acasti (which we refer to as the “Projections”);
                 and

             •   discussions with the senior management and advisors of each of Acasti and
                 Grace with respect to the business and prospects of each of Acasti and
                 Grace, respectively.

See Prospectus at 107.

       22.       Yet, the Prospectus fails to disclose any of Acasti’s, Grace’s, or the combined

company’s financial projections, despite the fact that such projections were prepared by the

managements of Grace and Acasti and were relied upon by Oppenheimer in connection with its

fairness opinion and related financial analyses. This information is further material as Acasti

shareholders are expected to own approximately 55% of the combined company, but without

Acasti’s, Grace’s, and the combined company’s financial projections, the Company’s shareholders

cannot adequately evaluate and assess the value of Acasti, Grace, or the combined company.

       23.       The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

and combined company and would allow shareholders to better understand the financial analyses

performed by the Company’s financial advisor in support of its fairness opinion. Shareholders

cannot hope to replicate management’s inside view of the future prospects of the Company.

Without such information, which is uniquely possessed by Defendant(s) and the Company’s

financial advisor, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisor’s fairness opinion in determining whether to vote for

or against the Proposed Transaction.

       24.       The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.




                                                 8
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 9 of 17 PageID #: 9




             2. Material Omissions Concerning Oppenheimer’s Analyses

       25.      In connection with the Proposed Transaction, the Prospectus omits material

information concerning analyses performed by Oppenheimer.

       26.      With respect to Oppenheimer’s “Selected Public Companies Analyses” and

“Selected Transactions Analysis,” the Prospectus fails to disclose the individual multiples and

financial metrics of each company and transaction Oppenheimer observed in its analyses.

       27.      The Prospectus fails to disclose the following concerning Oppenheimer’s

“Discounted Cash Flow Analysis”: (1) the standalone after-tax free cash flows that Grace

management forecasted to be generated during the calendar years ending December 31, 2021

through the calendar year ending December 31, 2031, and all underlying line items; (2) the

terminal values for Grace; (3) the individual inputs and assumptions underlying the (i) range of

declining perpetuity rates of 0.0% to 1.0%, and (ii) discount rates ranging from 10.5% to 11.5%;

and (4) the amount of Grace’s PPP loan.

       28.      With respect to Oppenheimer’s “Implied Equity Exchange Ratio Range Analysis,”

the Prospectus fails to disclose the individual inputs and assumptions underlying the combined

company’s implied equity values.

       29.      The valuation methods, underlying assumptions, and key inputs used by

Oppenheimer in rendering its purported fairness opinion must be fairly disclosed to Acasti

shareholders. The description of Oppenheimer’s fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, Acasti shareholders are unable to fully understand Oppenheimer’s fairness opinion and

analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to vote for or against the Proposed Transaction. This omitted information, if

disclosed, would significantly alter the total mix of information available to the Company’s

                                               9
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 10 of 17 PageID #: 10




 shareholders.

              3. Material Omissions Concerning Potential Conflicts of Interest Involving
                 Oppenheimer

        30.      The Prospectus omits material information concerning potential conflicts of interest

 involving Oppenheimer.

        31.      The Prospectus provides that, “[i]n the two years preceding the date of its opinion,

 Oppenheimer . . . did provide investment banking, financial advisory and/or other financial

 services to Acasti, for which Oppenheimer received consideration[.]”

        32.      While the Prospectus provides the compensation Oppenheimer received for acting

 as a placement agent to Acasti in connection with Acasti’s at-the-market offering in the first

 quarter of 2021, the Prospectus fails to disclose the total amount of compensation Oppenheimer

 received or expects to receive for providing services to Acasti within the past two years of the date

 of its fairness opinion. See 17 C.F.R. § 229.1015(b)(4) (requiring disclosure of all material

 relationships between a company and its financial advisors and the compensation received by the

 advisors during the past two years).

        33.      Disclosure of a financial advisor’s compensation and potential conflicts of interest

 to shareholders is required due to their central role in the evaluation, exploration, selection, and

 implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

 a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

 to place on that analysis.

        34.      The omission of the above-referenced information renders the Prospectus

 materially incomplete and misleading. This information, if disclosed, would significantly alter the

 total mix of information available to the Company’s shareholders.




                                                 10
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 11 of 17 PageID #: 11




              4. Material Omissions Concerning the Sales Process Leading up to the Proposed
                 Transaction

        35.      The Prospectus omits material information concerning the sales process leading up

 to the Proposed Transaction.

        36.      The Prospectus provides that, “[i]n the period between September 2020 and early

 January 2021, 18 companies signed a confidentiality agreement with Acasti, expressing their

 interest in learning more about a transaction with Acasti[.]”

        37.      The Prospectus, however, fails to disclose the terms of the Company’s

 confidentiality agreements, including whether such agreements contained standstill provisions

 with “don’t ask, don’t waive” (DADW) provisions (including their time of enforcement) that

 would preclude potentially interested parties from making superior offers for the Company.

        38.      Without this information, Acasti shareholders may have the mistaken belief that

 potential suitors are or were permitted to submit superior proposals for the Company, when in fact

 they are or were contractually prohibited from doing so. This information is material because a

 reasonable Acasti shareholder would want to know, prior to voting for or against the Proposed

 Transaction, whether other potential buyers are or were foreclosed from submitting a superior

 proposal.

        39.      The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to the Company’s shareholders.

              5. Material Omissions Concerning Company Insiders’ Potential Conflicts of
                 Interest

        40.      The Prospectus omits material information concerning potential conflicts of interest

 involving Company insiders.

        41.      The Prospectus provides that, between April 26, 2021 and April 29, 2021, Acasti

 management and Grace management discussed “employee matters.”

                                                 11
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 12 of 17 PageID #: 12




        42.    The Prospectus provides the following concerning management and directors of the

 combined company following consummation of the Proposed Transaction:

               Director Positions Following the Merger

                Each of Dr. Roderick N. Carter, Mr. Jean Marie (John) Canan, Mr. Donald
        Olds (collectively “Independent Directors”) and Ms. Jan D’Alvise (President and
        CEO), currently each a member of the Acasti board, is expected to remain a member
        of the board of directors of the combined company and Independent Directors will
        receive compensation to be paid as directors of the combined company. For a
        description of Acasti’s Independent Director compensation policy and the amounts
        paid to Acasti’s directors in fiscal 2020, please see “Executive Compensation” in
        Acasti’s Annual Report on Form 10-K filed with the SEC for the fiscal year ended
        March 31, 2021.

               Merger-Related Compensation of Executive Officers

               Retention Agreements

               In connection with its strategic review process and upon the
        recommendation of its governance and human resources committee, in October
        2020 Acasti entered into retention incentive agreements with Ms. Jan D’Alvise,
        President and Chief Executive Officer, and Mr. Pierre Lemieux, Chief Operating
        Officer and Chief Scientific Officer (the “Retention Agreements”).

                The Retention Agreements provide that Acasti will pay Ms. D’Alvise an
        employment retention incentive of $100,000 provided that she remains employed
        with Acasti until the earlier of April 30, 2021 or the closing of a merger or like
        transaction with a third party. As per the terms of the Retention Agreements, this
        amount was paid on May 6, 2021. Mr. Lemieux was also awarded a $25,000
        retention bonus which was paid on May 6, 2021.

                In addition, the Retention Agreements also provide that Acasti will pay each
        of Ms. D’Alvise and Mr. Lemieux an amount of up to $125,000 in the event that
        certain milestones are met, including the closing of a merger or like transaction with
        a third party. A minimum amount of $75,000 is also payable by Acasti to each of
        Ms. D’Alvise and Mr. Lemieux in the event of the termination of their employment
        without cause prior to the achievement of such milestones.

        43.    The Prospectus, however, fails to adequately disclose the details of all employment-

 related and compensation-related discussions and negotiations concerning the Company’s officers

 and directors, including the parties to such communications, when they occurred, and the specific



                                                 12
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 13 of 17 PageID #: 13




 content discussed/communicated.

         44.     Any communications regarding post-transaction employment during the

 negotiation of the underlying transaction must be disclosed to shareholders. This information is

 necessary for shareholders to understand potential conflicts of interest of management and the

 Board. Such information may illuminate the motivations that would prevent fiduciaries from acting

 solely in the best interests of the Company’s shareholders.

         45.     The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to the Company’s shareholders.

                                           COUNT I
           For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                    Against All Defendants
         46.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         47.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Prospectus specified above, which

 failed to disclose material facts necessary in order to make the statements made, in light of the

 circumstances under which they were made, not misleading, in violation of Section 14(a) of the

 Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

         48.     Each of the Individual Defendants, by virtue of his/her positions within the

 Company as officers and/or directors, were aware of the omitted information but failed to disclose

 such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

 mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

 of their names to file and disseminate the Prospectus with respect to the Proposed Transaction.

 The Defendants were, at minimum, negligent in filing the materially false and misleading

 Prospectus.

                                                 13
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 14 of 17 PageID #: 14




        49.     The false and misleading statements and omissions in the Prospectus are material

 in that a reasonable shareholder would consider them important in deciding how to vote on the

 Proposed Transaction.

        50.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

 Act and Rule 14a-9 promulgated thereunder.

        51.     Because of the false and misleading statements and omissions in the Prospectus,

 Plaintiff is threatened with irreparable harm.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        52.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        53.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the

 Prospectus filed with the SEC, they had the power to and did influence and control, directly or

 indirectly, the decision-making of the Company, including the content and dissemination of the

 false and misleading Prospectus.

        54.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Prospectus and other statements alleged by Plaintiff to be misleading prior to and/or

 shortly after these statements were issued and had the ability to prevent the issuance of the

 statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

 company, the Individual Defendants had a duty to disseminate accurate and truthful information



                                                  14
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 15 of 17 PageID #: 15




 with respect to the Prospectus, and to correct promptly any public statements issued by the

 Company which were or had become materially false or misleading.

        55.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Prospectus and had the ability to prevent the issuance of the statements or

 to cause the statements to be corrected. The Prospectus at issue contains the recommendation of

 the Individual Defendants to approve the Proposed Transaction. Thus, the Individual Defendants

 were directly involved in the making of the Prospectus.

        56.     In addition, as the Prospectus sets forth at length, and as described herein, the

 Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

 Transaction. The Prospectus purports to describe the various issues and information that they

 reviewed and considered—descriptions which had input from the Individual Defendants.

        57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        58.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

 as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

 Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.




                                                  15
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 16 of 17 PageID #: 16




                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

 material information identified above to Company shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

        C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

 and Rule 14a-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

 Dated: July 23, 2021                                Respectfully submitted,

                                                     HALPER SADEH LLP

                                                     By: /s/ Daniel Sadeh
                                                     Daniel Sadeh, Esq.
                                                     Zachary Halper, Esq. (to be admitted pro hac
                                                     vice)
                                                     667 Madison Avenue, 5th Floor
                                                     New York, NY 10065
                                                     Telephone: (212) 763-0060
                                                     Facsimile: (646) 776-2600
                                                     Email: sadeh@halpersadeh.com
                                                             zhalper@halpersadeh.com




                                                16
Case 1:21-cv-04151-ENV-RML Document 1 Filed 07/23/21 Page 17 of 17 PageID #: 17




                                           Counsel for Plaintiff




                                      17
